Bloodworth, J.
1. In the motion for a new trial in this case it is insisted that “the court failed to instruct the' jury, in his charge, that the defendant enters upon his trial with the presumption of innocence in his favor, and that this presumption remains with him, in the nature of evidence, until rebutted by proof satisfying the jury of his guilt to the exclusion of a reasonable doubt.” The court did charge the jury that “Clarence Mauldin pleads not guilty, and that puts upon the State the burden of proving his guilt, and satisfying your judgments beyond a reasonable doubt that he is guilty of this charge, in order to overcome the presumption that he is innocent, before you could find a' verdict of guilty. . . If you have a reasonable doubt about any material evidence, as stated to you, a doubt which leaves your minds unsettled and unsatisfied, and you would not be willing to act upon in the most serious concerns of life which affected you personally, you will find him out guilty. . . If you have a reasonable doubt growing out of the evidence, the defendant’s statement, or want of evidence, you should give the defendant the benefit of that doubt, and the form of your verdict would be, ‘We, the *538jury, find the defendant, Charles Mauldin, not guilty/ ” In addition to the above the court told the jury more than once that before they would be authorized to convict the defendant they must be satisfied of his guilt beyond a reasonable doubt. In Reddick v. State, 11 Ga. App. 150 (74 S. E. 901), it was held: “It is error to fail to charge the jury in a criminal ease substantially to the effect that the defendant enters upon his trial with the presumption of innocence in his favor, and that this presumption of innocence remains with him throughout the trial and until his guilt is established by proof.” In Thomas v. State, 129 Ga: 419 (4) (59 S. E. 246), it was held: “An explicit and comprehensive - charge on the subject of reasonable doubt, wherein the. jury are instructed in effect that if after considering the entire case they should have a reasonable doubt of the defendant’s guilt it is their duty to acquit, sufficiently informs the jury that the burden is on the State to prove the defendant’s guilt.” In view of the above rulings there was no merit in this assignment of error. The charge in the instant case meets the requirements of the law as stated in the Reddick case, supra. See also Watts v. State, 20 Ga. App. 182 (2) (92 S. E. 966); Pritchett v. State, 18 Ga. App 737 (90 S. E. 492); Well v. State, 11 Ga. App. 850, 852 (76 S. E. 990)
2. When considered in connection with the entire charge, there is no error in any of the other special grounds of the motion for new trial.
3. There is evidence to suppórt the verdict, and the motion for new trial was properly overruled.

Judgment affirmed.


Broyles,. P. J., and Stephens, J., concur.